Citation Nr: 0518849	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-26 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes 
mellitus, to include as a residual of herbicide exposure in 
service.

2.  Entitlement to service connection for prostate cancer, to 
include as a residual of herbicide exposure in service.

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant served in the Air National Guard from 1958 to 
1967.  During this time he had a period of active duty from 
November 1961 to August 1962.  He also had short periods of 
active duty for training (ADT) throughout his period of 
service in the National Guard.  In each instance these 
periods of ADT were for periods of time of less than 60 days.  

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional office in 
St. Paul, Minnesota (RO).

In February 2005, a hearing was held before Kathleen K. 
Gallagher, Acting Veterans Law Judge, who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(b) (c) (West 2002).  


FINDINGS OF FACT

1.  The appellant has current diagnoses of type 2 diabetes 
mellitus, prostate cancer and hypertension.  

2.  The appellant did not have active military service in the 
Republic of Vietnam within the meaning of the controlling 
regulations.

3.  Type 2 diabetes mellitus, prostate cancer, and 
hypertension were not shown in service or within a year 
subsequent to service discharge, and are not shown to be 
related to the veteran's military service or to any incident 
therein. 

4.  The appellant is not service-connected for any 
disability.  

5.  There is no competent medical evidence which indicates 
that the veteran's hypertension is proximately due to, or the 
result of, any service-connected disability.  


CONCLUSIONS OF LAW

1.  Type 2 diabetes mellitus and prostate cancer were not 
incurred in, or aggravated by, active military service, and 
may not be presumed to have been so incurred, to include as a 
result of exposure to herbicides during service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Hypertension was not incurred in, or aggravated by, 
active military service, may not be presumed to have been 
incurred in service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claim for service connection in a 
letter dated November 2002.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all available relevant 
records related to the appellant's claim.  The RO requested 
that National Personnel Records Center (NPRC) verify if the 
appellant was in the Republic of Vietnam.  NPRC sent the 
appellant's personnel records which showed no service in, or 
flights to, Vietnam.  Numerous attempts to obtain additional 
Air National Guard records have resulted in the acquisition 
of records which again do not show that the appellant 
traveled to Vietnam during service.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the appellant has not been provided a VA examination in order 
to determine whether he has diabetes mellitus, prostate 
cancer, or hypertension which is related to his military 
service.  Nevertheless, none is required.  The Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the appellant 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In this case, there is no medical evidence of 
record showing that the veteran had diabetes mellitus, 
prostate cancer, or hypertension in service or that this 
disorder may be related to any event in service.  
Additionally, there is no outstanding evidence to be 
obtained, either by VA or the appellant.  Consequently, the 
Board finds that VA did not have a duty to assist that was 
unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

The appellant claims entitlement to service connection type 2 
diabetes mellitus and prostate cancer as residuals of 
exposure to herbicides (Agent Orange) during service.  He 
asserts that he was exposed to Agent Orange during service 
when he served at the loadmaster on a National Guard 
transportation flight into Vietnam in 1966.  He claims that 
as a result of this exposure he developed diabetes mellitus 
and prostate cancer.  Furthermore, the appellant claims that 
if his diabetes mellitus is service-connected that this 
disability either causes, or aggravates, his hypertension.  

Service connection may be established for a current 
disability that is the result of a disease or injury incurred 
or aggravated in line of duty in "the active military, 
naval, or air service. . . ."  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  "The term 
'active military, naval, or air service' includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, in the case of malignant tumors (cancer), diabetes 
mellitus, and hypertension, service connection may be granted 
if such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Further, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e)(emphasis added). 

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).

The appellant's service medical records do not reveal a 
diagnosis of diabetes mellitus, prostate cancer, or 
hypertension during military service.  There is no evidence 
that the veteran was diagnosed with any of these disorders 
until 1998 which is decades after he separated from his final 
period of Air National Guard service in 1967.  

Type 2 diabetes mellitus and prostate cancer are two of the 
diseases specified at 38 C.F.R. § 3.309(e) for which 
presumptive service connection on the basis of Agent Orange 
exposure is warranted.  VA medical records dated in 2002 
confirm that the appellant has a current diagnosis of both 
disabilities.  However, the deficiency with the veteran's 
claim is that he is not presumed to have been exposed to 
Agent Orange during service.  

The appellant claims that during service in the Arizona Air 
National Guard he was a loadmaster on a transportation flight 
that flew into Vietnam in 1966.  The appellant's service 
personnel records reveal that the veteran served in the Air 
National Guard from 1958 to 1967.  Records from 1966 also 
confirm that he served as a loadmaster.  These records also 
reveal that in 1966 the veteran had 44 days of ADT.  None of 
the service department records obtained show that the 
appellant  ever served as the crewmember on a flight that 
traveled to Vietnam.  The RO has attempted to confirm these 
claims with the National Personnel Records Center (NPRC) on 
numerous occasions and received negative responses in each 
instance.

Two former members of the Arizona Air National Guard have 
submitted several written statements on the appellant's 
behalf.  In September 2003 one of the service comrades, R.Y., 
stated that the appellant was a loadmaster while the unit was 
flying missions into Vietnam.  This person also submitted a 
copy of a flight order dated December 1966 which confirms 
that he, R.Y., was on a crew that flew into Vietnam.  However 
this evidence does not show the appellant to be on this crew.  
A second service comrade statement from J.C. was received in 
December 2003.  This letter states that the appellant was a 
loadmaster with the 197th Air Transportation Squadron and 
that at the time the veteran was "associated with our unit 
we were heavily engaged with trips to Vietnam in which he 
would have participated."  Both of the fellow servicemembers 
set forth in their statements that the National Guard 
Transportation unit they were in conducted flights to Vietnam 
so the appellant must have been involved.  However, none of 
these statements specifically indicates that the veteran was 
a crewmember on a specific flight.   

A January 2005 statement from J.C. states that he flew into 
Vietnam on a mission in October 1966 and that the appellant 
was on that mission with him.  However service department 
records reveal that the veteran did not have any loadmaster 
duties after May 1966.

The Board finds a September 2003 copy of an electronic mail 
message from R.Y. to the veteran to be more persuasive.  This 
message indicates that R.Y is service-connected for prostate 
cancer due to Agent Orange exposure.  He further states to 
the appellant that his separation papers should include the 
Vietnam Service Medal to confirm that he was in Vietnam.  
Review of all of the appellant's service personnel records 
does not show that he was ever awarded the Vietnam Service 
Medal.  If the appellant had been a crewmember on a single 
flight into Vietnam as he asserts, he would have been 
eligible for this medal.  Rather, all records which show 
awards, such as the NGB Form 22, do not show that the veteran 
earned the Vietnam Service Medal.  The Board also notes that 
the veteran has never asserted that he was eligible for, or 
ever awarded, the Vietnam Service Medal.  

In February 2005, the appellant presented sworn testimony at 
a hearing before the Board.  He testified that he was a 
crewmember aboard a single transportation flight into Vietnam 
via the Philippines in 1966.  He also presented testimony 
about his inability to obtain records to support this claim.

In March 2005 the appellant submitted two items to the Board 
without a waiver.  However, these two items are not evidence.  
Specifically, one is a service personnel record for J.C. and 
is not relevant to the appellant's claim.  The other item is 
a letter from the appellant to his representative which set 
out the steps he has taken to attempt to secure evidence.  
The information with respect to the appellant's difficulty in 
obtaining records and the steps he has taken to request 
service records was already contained in the claims file.  

The preponderance of the evidence is against the appellant's 
claims for service connection for type 2 diabetes mellitus 
and prostate cancer.  The appellant has both of these 
diseases and they are presumptive diseases for which service 
connection on the basis of Agent Orange exposure is 
warranted.  However, the veteran has not met the regulatory 
presumption of active service in the Republic of Vietnam 
during the Vietnam era.  The preponderance of the evidence 
does not reveal that the appellant had any service in the 
Republic of Vietnam, or that he was a crewmember on any 
flights to Vietnam.  Therefore, he may not be presumed to 
have been exposed to Agent Orange during service.  With no 
such exposure, service connection on a presumptive basis 
under 38 C.F.R. § 3.309(e) cannot be granted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The United States Court of Appeals for 
Veterans Claims (Court) has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case, the medical evidence of record reveals a 
current diagnosis of type 2 diabetes mellitus and prostate 
cancer.  However, there is no evidence of either disability 
during active military service and no competent medical 
evidence which in any way links the veteran's current 
diabetes mellitus and prostate cancer to his active military 
service, and neither disease is shown within one year after 
service separation.  Accordingly, service connection for type 
2 diabetes mellitus and prostate cancer is not warranted.

With respect to the appellant's claim for service connection 
for hypertension, he contends that his diabetes mellitus has 
caused his hypertension.  In the alternative, he asserts that 
the diabetes mellitus increases the severity of his 
hypertension.  Basically he claims that his hypertension is 
secondary to his diabetes mellitus which should be service-
connected.  

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection for cardiovascular-renal disease, 
including hypertension, may also be granted if such disease 
is manifested in service, or manifested to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to, or 
the result of, a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (2004).  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) has stated that when a service-connected 
disorder causes an increase in disability to a nonservice-
connected condition, such an increase is to be treated as if 
service connected.  In such cases, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

There is no indication that the appellant had any complaints 
of, or treatment for, or diagnosis of hypertension or 
cardiovascular disease during service.  There is also no 
medical evidence showing that the appellant was diagnosed 
with hypertension within the first year after separation from 
service.  

As noted above, service connection for diabetes mellitus has 
been denied, and service connection is not in effect for any 
other disability.  As such, the preponderance of the evidence 
is against the veteran's claim for service connection for 
hypertension.  There is no evidence of hypertension during 
service or the first post-service year.  With no service-
connected disability, service connection cannot be granted on 
a secondary basis.  Therefore, service connection for 
hypertension is denied.  

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for typed 2 diabetes mellitus, prostate 
cancer, and hypertension is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


